
	
		II
		110th CONGRESS
		1st Session
		S. 1750
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to community cancer care by Medicare
		  beneficiaries.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Community Cancer Care Preservation Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Application of average sales price payment
				methodology.
					Sec. 3. Increase in Medicare part B reimbursement for certain
				chemotherapy administration.
					Sec. 4. Provisions for the appropriate reporting and billing of
				physicians’ services associated with pharmacy facilities management and medical
				oncology treatment planning.
				
			2.Application of
			 average sales price payment methodology
			(a)Requiring
			 monthly and not quarterly determinations
				(1)In
			 generalSection 1847A(c) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)) is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A) and in subparagraph (A), by striking
			 calendar quarter and inserting month each place
			 it appears; and
						(ii)in
			 subparagraph (B), by striking quarter and inserting
			 month;
						(B)in paragraph
			 (4)—
						(i)in
			 the heading, by striking quarter and inserting
			 month; and
						(ii)by
			 striking calendar quarter and inserting month;
			 and
						(C)in paragraph
			 (5)—
						(i)in
			 subparagraph (A), by striking quarterly and inserting
			 monthly each place it appears; and
						(ii)by
			 amending subparagraph (B) to read as follows:
							
								(B)Updates in
				payment amountsThe payment amounts under subsection (b) shall be
				updated and applied by the Secretary based upon the manufacturer’s average
				sales price for a drug or biological calculated for the most recent month for
				which data are available. This update shall be made no later than two months
				following publication of such data by the
				manufacturer.
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to payment
			 amounts for months beginning on or after January 1, 2008.
				(b)Adjustment to
			 average sales price calculation
				(1)In
			 generalSection 1847A(c) of such Act (42 U.S.C. 1395w–3(a)(c)) is
			 further amended in paragraph (3)—
					(A)in the first
			 sentence, by striking prompt pay discounts,; and
					(B)in the second
			 sentence, by inserting (other than prompt pay discounts), after
			 other price concessions,.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to payment
			 amounts for months beginning on or after January 1, 2008.
				3.Increase in
			 Medicare part B reimbursement for certain chemotherapy administration
			(a)In
			 generalSection 1848(a) of
			 the Social Security Act (42 U.S.C. 1395w–4(a)) is amended
			 by adding at the end the following new paragraph:
				
					(5)Special rule for
				certain chemotherapy administration
						(A)In
				generalIn the case of Medicare chemotherapy administration
				services furnished on or after January 1, 2008, the fee schedule amount to be
				applied shall be equal to the following:
							(i)First hour of
				chemotherapy infusionsFor such services described in clause (i),
				(ii), or (iii) of subparagraph (B), an amount equal to 132 percent of the fee
				schedule amount otherwise applicable under this section (without regard to this
				paragraph) for such respective services.
							(ii)Subsequent
				hours of chemotherapy infusionsFor such services described in
				clause (iv) or (v) of subparagraph (B), an amount equal to 70 percent of the
				amount determined under clause (i) for services described in clause (i) or
				(iii), respectively, of such subparagraph.
							(B)Medicare
				chemotherapy administration services definedFor purposes of this
				paragraph, the term Medicare chemotherapy administration services
				means physicians’ services identified, as of January 1, 2007, by any of the
				following codes (or any successor to such a code as identified by the
				Secretary) for which payments are made under subsection (b):
							(i)CPT code 96413 (relating to intravenous
				infusions of initial drug up to one hour).
							(ii)CPT code 96417 (relating to additional,
				sequential intravenous infusions of different drugs up to one hour).
							(iii)CPT code 96422 (relating to inter-arterial
				infusions for up to one hour).
							(iv)CPT code 96415 (relating to intravenous
				infusions for subsequent hours).
							(v)CPT code 96423 (relating to inter-arterial
				infusions for subsequent
				hours).
							.
			4.Provisions for the
			 appropriate reporting and billing of physicians’ services associated with
			 pharmacy facilities management and medical oncology treatment planning
			(a)In
			 generalSection 1848(c)(2) of the Social Security Act
			 (42 U.S.C.
			 1395w–4(c)(2)) is amended—
				(1)in subparagraph
			 (B)(iv)—
					(A)in subclause (II),
			 by striking and;
					(B)in subclause
			 (III), by striking the period; and
					(C)by adding at the
			 end the following new subclauses:
						
							(IV)subparagraph (K)
				insofar as it relates to a physician fee schedule for 2008 and each subsequent
				year shall not be taken into account in applying clause (ii)(II) for drug
				administration services under the fee schedule for such year; and
							(V)subparagraph (L)
				insofar as it relates to a physician fee schedule for 2008 and each subsequent
				year shall not be taken into account in applying clause (ii)(II) for medical
				oncology treatment planning services under the fee schedule for such
				year.
							;
				and
					(2)by adding at the
			 end the following new subparagraphs:
					
						(K)Adjustment in
				payment rates for pharmacy facilities management costsIn
				establishing the physician fee schedule under subsection (b) with respect to
				payments for drug administration services furnished on or after January 1,
				2008, and in order to take into account pharmacy facilities management costs,
				the Secretary shall provide for an additional payment for such services in an
				amount equal to 2 percent of the amount determined under section 1847A for the
				drug administered.
						(L)Provisions for
				the appropriate reporting and billing of physicians’ services associated with
				pharmacy facilities management and medical oncology treatment planning
							(i)Creation of new
				CPT codes
								(I)Pharmacy
				facilities managementNot later than one year after the date of
				the enactment of this subparagraph, in carrying out subparagraph (K), the
				Secretary shall issue appropriate CPT codes for the reporting and billing of
				pharmacy facilities management services that would correspond to the additional
				payment provided under subparagraph (K).
								(II)Medical
				oncology treatment planningNot later than one year after the
				date of the enactment of this subparagraph, the Secretary shall issue two new
				CPT codes, one moderate and one complex, for the reporting and billing of
				medical oncology treatment planning services furnished by physicians and other
				professional staff in the specialties of hematology, hematology-oncology, and
				medical oncology.
								(ii)Use of existing
				processesIn carrying out clause (i), the Secretary shall use
				existing processes for the implementation of such coding changes, as
				appropriate.
							(iii)ConsultationIn
				carrying out clause (i), the Secretary shall consult with representatives of
				physicians in the specialties of hematology, hematology-oncology, and medical
				oncology affected by the adoption of such coding
				changes.
							.
				
